UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1334



FRANK PAUL LUKACS,

                                              Plaintiff - Appellant,

          versus


DONNA E. SHALALA, Secretary, Department of
Health and Human Services; HAROLD E. VARMUS,
Director, National Institutes of Health;
RICHARD KLAUSNER, Director, National Cancer
Institute,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
98-4133-PJM)


Submitted:   May 25, 1999                  Decided:   June 22, 1999


Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Paul Lukacs, Appellant Pro Se. George Levi Russell, III,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Paul Lukacs appeals the district court’s dismissal of

his action as barred by res judicata.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Lukacs v. Shalala, No. CA-98-4133-PJM (D. Md. Feb. 2, 1999).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2